Citation Nr: 1211631	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed skin disorder.  

2.  Entitlement to an effective date earlier than April 21, 2004 for the grant of service connection for chronic nasal congestion.  

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected chronic nasal congestion.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1972.  He had service in the Republic of Vietnam (Vietnam) from August 1970 to March 1972.  His awards and decorations include the Distinguished Flying Cross and the Air Medal.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in March 2005.  

In November 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  He also testified at hearings before the undersigned Veterans Law Judge in May 2007 and January 2012.  The transcripts of these hearings are associated with the record.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C. for additional development of the record in July 2007 and March 2010.  

In March 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

The issues of an effective date earlier than April 21, 2004 for the grant of service connection for chronic nasal congestion and an initial evaluation in excess of 10 percent for the service-connected chronic nasal congestion are being remanded to the RO via the AMC.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have participated in combat-related activities in connection with his duties as a helicopter pilot while serving in the Republic of Vietnam.  

2.  The lay assertions of the Veteran, his wife and sister are found to be credible for the purpose of establishing a continuity of symptomatology referable to a chronic skin disorder beginning in and continuing after service.  

3.  The currently demonstrated psoriasis is shown as likely as not to have had its clinical onset during the Veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by psoriasis is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

As discussed, the record establishes that the Veteran served on active duty in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Initially, the Board notes that the Veteran's service personnel and treatment records were at one point associated with the claims file, but are not currently available for review.  

Where the service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Moreover, as noted, the Veteran is the recipient of the Distinguished Flying Cross for service in Vietnam in October 1971 when the cargo helicopter that he was on sustained heavy automatic weapons fire and sustained several hits, which connotes combat service.  

It must be noted that, as a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Distinguished Flying Cross in this case denotes combat participation, the Board concedes that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

The Veteran testified that he experienced a skin manifestations while serving in the Republic of Vietnam.  During his various hearings, the Veteran testified about being treated for a chronic skin disorder since service.  Specifically, he noted that he first experienced rashes on the day after Thanksgiving in 1970 when he was treated by a medic for a growth on the back of his head and had another incident a rash on the left ankle shortly thereafter.  Further, he recounted being biopsied by a skin specialist in the 1980's.  

The Veteran's assertions are supported by lay statements submitted on his behalf by his spouse of 39 years and his older sister who included observations that the Veteran suffered from "jungle rot," including a rash of raw, bleeding sores on his legs, trunk, head, arms, fingers, toenails and face, immediately after returning from service in Vietnam.  

Additionally, the Veteran has presented photographic evidence of a skin disorder on the legs, hands, head, elbows, forearms, fingernails and buttocks.  

As noted, the record demonstrates that the Veteran served in Vietnam during his active duty service, and hence may qualify for the presumption delineated in 38 U.S.C.A. § 1116(a)(2), and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  

A private report, dated in June 1989 noted that a biopsy had been taken in June 1988 that showed a history of scaling, non-healing lesion in the lower extremity, and a clinical diagnosis of psoriasis.  The physician observed a parakeratosis, hypogranulosis, psoriasiform acanthosis and a moderately dense superficial perivascular and diffuse infiltrate composed of lymphocytes, hitiocytes, and neutrophils, with additional neutrophils seen in the stratum corneum.  Further, a June 2005 VA treatment record shows a diagnosis of psoriasis.  

However, the skin disorder is not one that has been associated with exposure to certain herbicide agents by regulation.  See 38 C.F.R. § 3.309(e).  As such, the Board finds that the Veteran cannot avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 in order to establish service connection for the claimed disability.  Yet, service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

In this case, the Veteran's and his family's assertions that he experienced a chronic skin disorder since his service are found to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  

A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board recognizes that a lay person is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that a skin disorder is a type of condition that the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  

Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In conjunction with the current appeal, the Veteran underwent a VA examination in August 2007 when he described a history of discovering a skin rash at the nape of his neck in 1970 while in Vietnam.  The Veteran saw a corpsman and was prescribed a tube of an unknown cream substance.  He initially believed the rash was due to profuse sweating and later discovered a rash on the left ankle.  

The examiner noted that, upon review of the claims file, an examination performed in-service in January 1970, and one performed post-service in April 1981 showed no findings of a skin disorder.  The examiner reviewed the letter from the Veteran's sister reflecting her observations of the Veteran's skin manifestations after service and noted that there was no mention of the date of her observations.  

The Veteran himself claimed to have been diagnosed with psoriasis by a private physician in 1974 or 1975 and presented a copy of the June 1988 biopsy report to the examiner.  

On examination, the examiner observed symptoms of psoriasis described as patches of reddish, raised, dry, thickened, scaly eruptions on the scalp under the side burns and eyebrows (covered by the hair), post of neck, sterna area, arms, elbows, thighs, legs and ankles, and more concentrated and bigger areas on both sacral area and buttocks.  The Veteran was diagnosed with psoriasis.  

The examiner did not render an opinion as to the etiology of the skin disorder, but wondered why the skin disorder was not claimed earlier.  

In November 2007, a different VA examiner provided an addendum medical opinion to the August 2007 VA examination report.  Here, the examiner opined that the Veteran's psoriasis was less likely as not caused by or the result of active service and noted that a January 1971 entry indicating a 0.2 cm non-raised lesion on the anterior chest would hardly constitute a guttate psoriasis since there was only one lesion and no further follow up.  The examiner noted that there would have been several lesions due to a guttate psoriasis and these would have lasted longer.  

The examiner indicated that, since there was no record of another visit, the lesion apparently resolved.  Furthermore, the examiner observed that the separation physical in 1972 was silent for a skin disease.  

The examiner noted that the positive skin biopsy for psoriasis dated in 1988, but there was no interval medical record in the claims file documenting skin lesions within one year of discharge from service.  

To the extent that the VA examiners did not fully address the lay statements submitted in support of the Veteran's claim, the opinion is determined to be of limited probative value.  

In September 2010, after the VA examiners rendered their opinions in August 2007 and November 2007, the Veteran submitted private treatment records from his dermatologist, dated from 2007 to 2008, which showed ongoing treatment for psoriasis and a past history of psoriasis.  

Given the Veteran's own first-hand lay assertions and the equally credible statements from his spouse and sister about their observations of his skin manifestations in service and shortly thereafter, the Board finds the evidence to be in relative equipoise in showing that the currently diagnosed psoriasis as likely as not had its clinical onset during his period of active service, including that in the Republic of Vietnam.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In resolving all reasonable doubt to the Veteran, service connection for psoriasis is warranted.  



ORDER

Service connection for psoriasis is granted.  



REMAND

Service connection for chronic nasal congestion [formerly under Diagnostic Code 6599] was granted in a March 2010 RO rating decision, and a 10 percent rating was assigned effective April 21, 2004.  

Significantly, a Notice of Disagreement (NOD) was filed in August 2010, which reflects disagreement with the March 2010 rating decision.  Additionally, the Veteran disagreed with the effective date of the assigned evaluation.  

The RO has not yet issued a Statement of the Case (SOC) on these matters.  An unprocessed NOD should be remanded, not referred, to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these additional matters are REMANDED to the RO for the following action:

The RO should furnish an SOC with respect to the claim for an initial evaluation in excess of 10 percent for the service-connected chronic nasal congestion, and with respect to the claim for an earlier effective date for the assigned rating to the Veteran and his representative.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these additional matters.  38 C.F.R. § 20.302(b) (2011).  Only if the appeal is timely perfected, are these issues to be returned to the Board.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


